Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 5: 
	Claim 5 recites the limitation “wherein the mechanical vibration frequency range is from 1 Hz to 5 Hz”. The written description fails to disclose the corresponding 
	The limitation “wherein the mechanical vibration frequency range is from 1 Hz to 5 Hz” is not described in the specification and it is not explained why it is the preferred range.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-12 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims recite an abstract idea as discussed below. This abstract idea is not integrated into a practical application for the reasons discussed below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below. 
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process.

Claim 1 is copied below, with the limitations belonging to an abstract idea being highlighted in bold. The remaining limitations are “additional elements”.
A method of disrupting the normal behavior and natural development cycle of wood-boring insects by 
applying mechanical vibrations and 
detecting wood-boring insects by monitoring their vibration patterns.   
	The highlighted limitation “detecting wood-boring insects” constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion. The limitation “detecting wood-boring insects” is considered to represent the mental decision about the pattern, which falls under the method of organizing human activity.
According to the 2019 PEG: “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
The above claim comprises the following additional elements:
“applying mechanical vibrations”  
“monitoring their vibration patterns”.
The additional element in Claim 1 of “applying mechanical vibrations” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. A step of “monitoring their vibration patterns” is recited in generality and represents extra-solution activity to the judicial exception.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.

The claim, therefore, is not patent eligible.
With regards to the dependent claims, Claims 4-12 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regard to the independent claims.
The dependent claims are, therefore, also ineligible.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 6, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by US20120167826 to Takanashi et al. (hereinafter Takanashi).

Regarding Claim 1:  Takanashi discloses:
“A method of disrupting the normal behavior and natural development cycle of wood-boring insects” (Abstract – “A method for controlling an insect pest with vibrations, including a step of determining a frequency range and an amplitude range of vibrations in a habitat medium of an insect pest that induce or suppress a specific behavior of the insect pest”; para 0002 – “Vibrations are known to be an important and common signal for insects that cause behaviors such as repellence, attraction, mating, feeding, oviposition and the like. Therefore, it may be possible to control the behavior of various insect pests by artificially controlling (i.e. including disrupting the normal behavior, added by examiner) a vibration signal”);
“by applying mechanical vibrations” (para 0027 – “the present invention relates to the above-described method, wherein vibrations are directly applied on the habitat medium”). 
“detecting wood-boring insects by monitoring their vibration patterns” (para 0019 – “the present invention relates to a method for controlling an insect behavior with vibrations”; para 0020 – “a step of determining a frequency range and an amplitude range of vibrations in a habitat medium of the insect pest that induce or suppress (interpreted as analog to detecting and monitoring, added by examiner) a specific behavior of the insect pest”; para 0021 – “a step of controlling the insect pest behavior by producing vibrations in the frequency range and amplitude range once or two or more times in the insect pest habitat medium”; para 0031 – “a step of determining a frequency range of vibrations that are generated in a habitat medium of an insect pest”). 
	Yet, Takanashi does not explicitly disclose “detecting wood-boring insects by monitoring their vibration patterns”.
	However, Takanashi does disclose controlling an insect behavior by producing vibrations and determining a frequency range of vibrations that are generated in a habitat medium:
“detecting wood-boring insects by monitoring their vibration patterns” (para 0019 – “the present invention relates to a method for controlling an insect behavior with vibrations”; para 0020 – “a step of determining a frequency range and an amplitude range of vibrations in a habitat medium of the insect pest that induce or suppress (interpreted as analog to detecting and monitoring, added by examiner) a specific behavior of the insect pest”; para 0021 – “a step of controlling the insect pest behavior by producing vibrations in the frequency range and amplitude range once or two or more times in the insect pest habitat medium”; para 0031 – “a step of determining a frequency range of vibrations that are generated in a habitat medium of an insect pest”). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of detecting wood-boring insects by monitoring their vibration patterns, as taught by Takanashi, in order to improve the elimination of the insects’ habitat medium and clean the wood the reside in, with more speed and efficiency.

Regarding Claim 4:  Takanashi discloses the method of Claim 1.
	Takanashi further discloses:
“wherein the mechanical vibration frequency range is from 0.1 Hz to 25 Hz” (para 0022 – “the present invention relates to the method according to claim 1, wherein the frequency range is 5 Hz to 5 kHz”). 
Regarding Claim 6:  Takanashi discloses the method of Claim 1.
	Takanashi further discloses:
“wherein the mechanical vibrations are coupled into a tree via a single post” (Fig. 3 shows the vibration exciter with the end of a single post; para 0096 – “one or two or more vibration exciters can be placed at a site where the insect is thought to enter or live, or nearby at a contact area with the structure, for example”; para 0117 – “vibrations can be directly applied from the vibration exciter on a damaged tree or fruit tree, or tree or fruit tree that is at risk of being damaged.”).

Regarding Claim 10:  Takanashi discloses the method of Claim 1.
	Takanashi further discloses:
“wherein a signal generator creates an electrical signal representative of the pattern of the mechanical vibrations” (Fig. 3 showing the signal generator; para 0071 – “The frequency range and amplitude range can be determined by specifying, for example, a target insect pest species and a behavior that is targeted for control, applying vibrations consisting of a combination of various frequencies and amplitudes on the insect pest using a signal generator and a vibration exciter, observing and recording the behavior, and specifying the combination of frequency and amplitude thresholds that control this behavior”).

Regarding Claim 12:  Takanashi discloses the method of Claim 11.
	Takanashi further discloses:
“wherein a microphone coupled to the post converts the vibration patterns into an electrical waveform that is representative of the insect's vibration pattern” (para 0146 – “adult insects generate sound by rubbing their thoracic region. Measurement of that sound (air-borne sound) with a microphone showed that the frequency band was broad (8 to 20 kHz) (Table 5), and that the amplitude (sound pressure) was sufficiently large. Based on these measurement results, it is considered that the adult sound is also propagated as vibrations on the habitat medium.”).

Claims 5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Takanashi in view of US20090303053A1 to Evans et al. (hereinafter Evans).

Regarding Claim 5: Takanashi discloses the method of Claim 4.
Takanashi is silent on:
“wherein the mechanical vibration frequency range is from 1 Hz to 5 Hz”.
	However, Evans discloses:
 “wherein the mechanical vibration frequency range is from 1 Hz to 5 Hz” (para 0036 – “A carrier frequency of the pulse train is preferably matched to a carrier frequency of an alarm signal in the medium produced by head drumming of soldier termites of the pest species desired to be controlled. For example the carrier frequency of the pulse train of the vibrational alarm signal may be in the range of 1-3 kHz”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 1, disclosed by 

Regarding Claim 7: Takanashi discloses the method of Claim 6.
Takanashi is silent on:
“wherein the post is tapered and threaded like a wood screw at one end”.
	However, Evans discloses:
“wherein the post is tapered and threaded like a wood screw at one end” (Fig. 38; para 0217 – “to ensure that the vibrational signals are efficiently coupled from the actuator into the medium in question, a suitable coupling mounting should be effected. FIG. 38 illustrates a first configuration for coupling the actuator 3540 of the device of FIG. 35 to a wooden beam 3800. A pilot hole 3820 is drilled into the beam 3800 to accommodate a screw 3810. The screw 3810 passes through the eye of the annular actuator 3540 and secures it firmly to the beam 3800 so as to effect efficient coupling of the signal into the beam 3800”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 1, disclosed by Takanashi, as taught by Evans, in order to ensure that the vibrational signals are efficiently coupled from the actuator into the medium.

Regarding Claim 8: Takanashi discloses the method of Claim 6.
Takanashi is silent on:
wherein the post is tapered and smooth, ribbed or grooved like a nail at one end”.
	However, Evans discloses;
“wherein the post is tapered and smooth, ribbed or grooved like a nail at one end” (Fig. 38; para 0217 – “to ensure that the vibrational signals are efficiently coupled from the actuator into the medium in question, a suitable coupling mounting should be effected. FIG. 38 illustrates a first configuration for coupling the actuator 3540 of the device of FIG. 35 to a wooden beam 3800. A pilot hole 3820 is drilled into the beam 3800 to accommodate a screw 3810 (interpreted as tapered and smooth, ribbed or grooved like a nail at one end, added by examiner). The screw 3810 passes through the eye of the annular actuator 3540 and secures it firmly to the beam 3800 so as to effect efficient coupling of the signal into the beam 3800”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 6, disclosed by Takanashi, as taught by Evans, in order to make it easier to penetrate the wood.

Regarding Claim 9: Takanashi discloses the method of Claim 1.
Takanashi is silent on:
“wherein the mechanical vibrations are generated by a vibration transducer”.
	However, Evans discloses:
“wherein the mechanical vibrations are generated by a vibration transducer” (para 0033 – “Embodiments of the third and fourth aspects of the present invention may thus comprise the addition of the signal generator and the transducer to a known type of termite bait station.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 6, disclosed by Takanashi, as taught by Evans, in order to produce the vibrational frequency in the frequency range dangerous for the insects.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Takanashi in view of US6883375 to Dunegan (hereinafter Dunegan).

Regarding Claim 11: Takanashi discloses the method of Claim 1.
Takanashi is silent on:
“wherein the insect's vibration patterns are coupled from a tree via a single post”
	However, Dunegan dicsloes:
“wherein the insect's vibration patterns are coupled from a tree via a single post” (Figs.1, 12, 13; Col. 10, ll. 24 – 33 – “The probe 8 operates in the following manner. The waveguide 10 (i.e. single post, added by examiner) provides improved mechanical coupling to the wood and intersects the high frequency extensional and shear waves propagating along the grain of the wood... These higher frequency stress waves are more difficult to detect by a sensor mounted on the surface of the wood because more attenuation of the stress waves occurs across the grain than along the grain of the wood.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 6, disclosed by Takanashi, as taught by Dunegan, in order to improve the signal detection capability having the post being attached to the tree. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20070137096A1 to Ragon et al. (hereinafter Ragon) discloses the method, system and apparatus for controlling the movement of insects by using a vibration device that produces mechanical vibrations within a certain frequency range.
US20080192578A1 to Lee (hereinafter Lee’578) discloses the system and the method for manipulating insect behavior.
US20060028345A1 to Lee (hereinafter Lee’345) discloses the termites acoustic detection.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865 

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863